Citation Nr: 1341921	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-01 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent prior to March 23, 2010, and greater than 40 percent thereafter, for a lumbosacral spine disability.

2.  Entitlement to a disability rating greater than 10 percent prior to March 23, 2010, and greater than 20 percent thereafter, for a cervical spine disability.

3.  Entitlement to a disability rating greater than 10 percent for L4-5 radiculopathy of the left lower extremity.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army National Guard from July to October 1991 and from July 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 20 percent for a lumbosacral spine disability (which was characterized as bulging discs in the lumbar spine (claimed as lower back condition and mid-back condition), a disability rating greater than 10 percent for a cervical spine disability (which was characterized as cervical spine strain (claimed as neck injury), and for a disability rating greater than 10 percent for L4-5 radiculopathy of the left lower extremity.  Having reviewed the voluminous evidence of record, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In an August 2010 rating decision, the RO assigned a 40 percent rating effective March 23, 2010, for the Veteran's service-connected lumbosacral spine disability, and also assigned a 20 percent rating effective March 23, 2010, for the Veteran's service-connected cervical spine disability (which was characterized as cervical spine strain with degenerative arthritis (claimed as neck injury)).  Because these ratings are not the maximum disability ratings available for these service-connected disabilities, both of these claims remain in appellate status.

In an April 2012 rating decision, the RO granted the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU) effective December 1, 2010.

In July 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC review additional evidence submitted by the Veteran without a waiver of RO jurisdiction, contact the Veteran and request information concerning any current treatment records which had not been obtained by VA, and issue a Supplemental Statement of the Case (SSOC).  The AMC sent a letter to the Veteran in July 2013 requesting the information sought in the Board's remand.  The AMC also reviewed the additional evidence submitted by the Veteran without a waiver of RO jurisdiction and issued an SSOC to him in September 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The record evidence shows that, prior to March 23, 2010, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, complaints of low back pain and forward flexion limited to 50 degrees.

2.  The record evidence shows that, since March 23, 2010, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, complaints of low back pain and forward flexion limited to 25 degrees.

3.  The record evidence shows that, prior to March 23, 2010, the Veteran's service-connected cervical spine disability is manifested by, at worst, complaints of neck pain radiating down the spine, spasm, guarding, and pain with motion of the bilateral cervical sacrospinalis muscles not resulting in an abnormal spinal contour, and an incapacitating episode of spine disease that was not due to intervertebral disc syndrome.

4.  The record evidence shows that, since March 23, 2010, the Veteran's service-connected cervical spine disability is manifested by, at worst, forward flexion limited to 30 degrees.

5.  The record evidence shows that the Veteran's service-connected L4-5 radiculopathy of the left lower extremity is manifested by, at worst, complaints of radiating pain of the left lower extremity and decreased sensation in the left lateral leg and the right lateral foot affecting the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 percent prior to March 23, 2010, and greater than 40 percent thereafter, for a service-connected lumbosacral spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5243 (2013).

2.  The criteria for a disability rating greater than 10 percent prior to March 23, 2010, and greater than 20 percent thereafter, for a service-connected cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5242 (2013).

3.  The criteria for a disability rating greater than 10 percent for service-connected L4-5 radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in October 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in February 2009.

As will be explained below in greater detail, the evidence does not support granting increased ratings for the Veteran's service-connected lumbosacral spine disability, his service-connected cervical spine disability, or for his service-connected L4-5 radiculopathy of the left lower extremity.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the October 2008 letter was issued prior to the currently appealed rating decision issued in January 2009; thus, this notice was timely.  Although the Veteran was not provided with Dingess notice, because his claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with his VBMS paperless claims file.

The Veteran also has been provided with VA examinations which address the current nature and severity of his lumbosacral spine disability, cervical spine disability, and L4-5 radiculopathy of the left lower extremity.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Law and Regulations

The Veteran contends that his service-connected lumbosacral spine disability, service-connected cervical spine disability, and service-connected L4-5 radiculopathy of the left lower extremity are more disabling than currently evaluated.  He essentially contends that each of these disabilities limits his activities of daily living and prevents him from sleeping, walking, standing, or sitting without extreme pain.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 20 percent disabling prior to March 23, 2010, and 40 percent thereafter under 38 C.F.R. § 4.71a, DC 5243 (intervertebral disc syndrome).  See 38 C.F.R. § 4.71a, DC 5243 (2013).  This DC provides that intervertebral disc syndrome can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating.  

The Veteran's service-connected cervical spine disability currently is evaluated as 10 percent disabling prior to March 23, 2010, and as 20 percent disabling thereafter under 38 C.F.R. § 4.71a, DC 5242 (degenerative arthritis of the spine).  See 38 C.F.R. § 4.71a, DC 5242 (2013).

The Veteran's service-connected L4-5 radiculopathy of the left lower extremity currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8520 (sciatic nerve paralysis).  See 38 C.F.R. § 4.124a, DC 8520 (2013).  A 10 percent rating is assigned under DC 8520 for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Note (6) to the General Rating Formula provides that disability of the thoracolumbar and cervical spine segments should be evaluated separately, except when there is unfavorable ankylosis of both segments which is rated as a single disability.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2013).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the cervical vertebrae and lumbar vertebrae are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2013).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2013).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The record evidence shows that, on VA outpatient treatment in February 2008, the Veteran's complaints included back pain.  The assessment included low back pain and sciatica on left.

On private outpatient treatment in May 2008, the Veteran complained of low back and neck pain and radiating pain in both legs, left worse than right.  His low back pain had increased on his left side.  Physical examination showed sacroiliac joint tenderness "much more on the left than the right."

In July 2008, the Veteran complained of low back pain and neck pain.  His pain was "constant, shooting, electric like, associated with numbness, pins and needles, dull, aching, squeezing, tight, burning, feels hot, sharp, and stabbing."  He rated his pain as 8/10 on a pain scale with flare-ups of 10/10.  X-rays of the cervical and thoracic spine were normal.  Physical examination of the cervical spine showed it was midline with a normal lordosis, no segmental pain, right and left upper facet pain, right greater than left, tenderness to palpation in the greater occipital nerve on the right, normal muscle tone, and scattered trigger points.  Range of motion testing of the cervical spine showed flexion to 25 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, and only "slight restriction" on right and left lateral rotation.  The impressions were cervical facet syndrome, bilateral upper and lower, and myofascial pain syndrome.

In August 2008, the Veteran complained of low back and neck pain.  It was noted that his diagnoses included lumbar discopathy, lumbar facet syndrome, sacroiliac joint syndrome, cervical facet syndrome, and myofascial pain syndrome.  The Veteran received a nerve block in his cervical spine.

On VA orthopedic consult in September 2008, the Veteran's complaints included "a lot of back trouble."  The impression was probable disc disease of the lumbosacral spine.  The VA clinician stated that no surgery was recommended and he would not be seeing the Veteran for his back problem.

When he filed his increased rating claim in statements on a VA Form 21-4138 dated on October 9, 2008, the Veteran contended that his service-connected spine disabilities had worsened.  He specifically contended that his activities of daily living were limited "to a minimum" due to his service-connected lumbosacral spine disability and service-connected cervical spine disability.  He also contended that he could not sleep, walk, stand, or sit without extreme pain.  The Veteran subsequently contended on another VA Form 21-4138 submitted later in October 2008 that he could not work or do anything without extreme pain due to his service-connected spine disabilities.  

On private outpatient treatment in October 2008, the Veteran's complaints included pain in the neck and mid and low back and muscle spasms.  "He feels like his neck pain and low back pain are more intense."  The Veteran received a nerve block in his cervical spine.

On VA spine examination later in October 2008, the Veteran's complaints included daily cervical spine pain "triggered by sudden head movements and sometimes lifting objects."  He described his pain as "sharp and stabbing" and rated it as 7/10 on a pain scale (with 10/10 being the worst imaginable pain) with flare-ups of 10/10.  A history of an motor vehicle accident in 2005 with head trauma was noted.  The Veteran reported experiencing fatigue, decreased motion, stiffness, spasms, and pain at the base of the skull.  His cervical spine pain radiated down his back and both arms and was severe, constant, and daily.  He used 1 cane for walking and could walk only 1/4 mile due to low back pain.  Physical examination showed spasm, guarding, and pain with motion of the bilateral cervical sacrospinalis muscles, no spasm, atrophy, guarding, tenderness, weakness, or pain with motion in the thoracic sacrospinalis muscles, normal posture, head position, and gait, no abnormal spinal curvatures, 5/5 motor strength, normal muscle tone, no muscle atrophy, intact sensation, full reflexes, and no cervical or thoracolumbar spine ankylosis.  Range of motion testing of the cervical spine showed flexion to 45 degrees without pain on repetitive motion or additional limitation of motion, extension to 35 degrees with pain at 35 degrees and on repetitive motion but no additional limitation of motion, left lateral flexion to 25 degrees with pain at 25 degrees and on repetitive motion but no additional limitation of motion, right lateral flexion to 35 degrees with pain at 35 degrees and on repetitive motion but no additional limitation of motion, left lateral rotation to 50 degrees with pain at 50 degrees and on repetitive motion but no additional limitation of motion, and right lateral rotation to 65 degrees with pain at 65 degrees and on repetitive motion but no additional limitation of motion.  X-rays and a magnetic resonance imaging (MRI) scan taken in January 2007 were reviewed and showed degenerative changes.  The Veteran was employed as a telephone repairman and had lost 20 weeks of work in the past year due to neck and back pain.  The diagnosis was degenerative disease of the cervical spine.

On VA general medical examination in November 2008, the Veteran's complaints included progressively worse low back pain since sudden onset in 2002 and a motor vehicle accident in 2005, neck pain and tenderness, and numbness and weakness of the bilateral lower extremities.  The VA examiner stated that he reviewed certain of the Veteran's electronic VA medical records but not his claims file.  He experienced weekly flare-ups of moderate intensity pain which lasted for hours.  He had started using a cane in approximately September 2008.  Physical examination showed the Veteran walked with a cane and had an antalgic gait, tenderness at the posterior/lateral part of the neck, normal muscle movement, 5/5 muscle strength, no muscle atrophy or spasm, tenderness at the low back paravertebral area, no spinal ankylosis, intact sensation, and full reflexes.  Range of motion testing of the cervical spine showed flexion to 45 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, left lateral rotation to 50 degrees, right lateral flexion to 35 degrees, right lateral rotation to 60 degrees, objective evidence of painful motion, and no additional limitation of motion following repetitive testing.  Range of motion testing of the thoracolumbar spine showed flexion to 70 degrees, extension to 20 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 25 degrees, right lateral rotation to 25 degrees, objective evidence of painful motion, and additional limitation of motion following repetitive testing.  Flexion of the thoracolumbar spine was reduced to 50 degrees, left lateral flexion was reduced to 20 degrees, and right lateral flexion was reduced to 20 degrees.  X-rays of the lumbar spine showed degenerative changes with some progression and minimal posterolisthesis of L4 on L5.  X-rays of the cervical spine showed no significant changes.  An electromyograph (EMG) taken in March 2007 was reviewed and was normal with no evidence of cervical or lumbosacral radiculopathy.  The diagnoses included degenerative joint disease at L4-L5 and L5-S1, minimal posterolisthesis of L4 on L5, degenerative joint disease of the cervical spine, degenerative changes in the facet joints at C7-T1, and left lower extremity radiculopathy.

In November 2008, the Veteran submitted copies of private treatment records showing that he had been treated for a variety of back problems in the 1990's.

A fee-basis MRI scan of the Veteran's cervical spine taken later in November 2008 showed minimal degenerative changes.  The radiologist concluded that the Veteran's cervical spine had been stable since January 2007.

A review of the Veteran's SSA records, received by VA in December 2008, shows that he was awarded SSA disability beginning in August 2002 for disorders of the back.  These records consist largely of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.

In statements on a February 2009 VA Form 21-4138, the Veteran contended that he was no longer able to use a cane to ambulate because it aggravated his service-connected cervical spine disability.  He also contended that he was unable to sleep because of his service-connected cervical spine disability.

On private outpatient treatment in February 2009, the Veteran's complaints included low back pain, mid-back pain, neck pain, and "a burn feeling on the back side of the neck."  Physical examination showed some facet tenderness from T9 to T11.

In March 2009, the Veteran's complaints included feeling "like he has a sunburn" on the right side of his neck.  He stated that his low back "is doing well."  He also reported mid-back pain and left leg pain which "comes and goes depending on his activity level."  Physical examination showed a mildly antalgic gait and facet tenderness "over his dorsal facets, T9 through T11, bilaterally, with jump response."  The diagnoses included cervical facet syndrome and thoracic facet syndrome.

In December 2009, the Veteran's complaints included an exacerbation of low back pain 3 weeks earlier when he was picking up broken branches in his yard.  He denied any bowel or bladder dysfunction.  Objective examination showed decreased sensation to light touch, right lower extremity greater than left lower extremity, positive straight leg raising, and stiff lumbosacral spine muscles with muscle spasms.  The assessment included lumbar radicular back pain and rule-out herniated nucleus pulposus (HNP).

In January 2010, the Veteran's complaints included intermittent aching low back pain and parasthesias in both legs.  He denied any bowel or bladder complaints.  The impressions included lumbago, disc rupture L5-S1, sciatica, and lumbar radiculopathy.

On VA peripheral nerves examination on March 23, 2010, he had complaints of numbness and pain of the bilateral lower extremities.  The VA examiner noted that repeated EMG's had been negative for peripheral neuropathy.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed he walked with a cane to relieve left leg pain, 5/5 motor strength in all extremities, normal sensation of the bilateral upper extremities, decreased sensation in the left lateral leg and the right lateral foot affecting the sciatic nerve, normal reflexes, no muscle atrophy, and no abnormal muscle tone or movements.  An EMG was normal.  The diagnosis was no evidence of radiculopathy or peripheral neuropathy.

On VA spine examination on March 23, 2010, the Veteran's complaints included bulging discs in the lumbar spine and chronic cervical strain.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported experiencing pain in the low back and neck on increased activity.  His pain was aching, moderately intense, and radiated into the left lower leg and foot.  He had severe flare-ups of spine pain every 1-2 months lasting 3-7 days at a time.  He also had an incapacitating episode of spine disease from November 26, 2009, until January 14, 2010.  He used a cane for ambulation but was unable to walk more than a few yards.  Physical examination showed normal posture, head position, and gait, no abnormal spinal curvatures, no objective abnormalities of the cervical sacrospinalis or thoracic sacrospinalis muscles, 5/5 motor strength, and intact sensation.  Range of motion testing of the cervical spine showed flexion to 30 degrees, extension to 45 degrees, left lateral flexion to 30 degrees, left lateral rotation to 60 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 60 degrees with objective evidence of painful motion but no additional limitation of motion following repetitive testing.  Range of motion testing of the thoracolumbar spine showed flexion to 25 degrees, extension to 5 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees with objective evidence of painful motion but no additional limitation of motion following repetitive testing.  An MRI taken in January 2010 was reviewed and showed disc degeneration and desiccation with multi-level disc bulges and no recurrent or residual disc herniation at L5-S1.  The VA examiner stated that the Veteran's incapacitating episode of spine disease was not due to intervertebral disc syndrome.  This examiner also stated that the Veteran's left leg pain was "suggestive of a radiculopathy but with an abnormal EMG."  He concluded that the Veteran had radiculopathy in the left leg.  The diagnoses were degenerative disc disease of the lumbar spine at L5-S1, annular disc bulge at L3-4, L4-5, and L5-S1, left leg pain with clinical radiculopathy, and degenerative disc disease of the cervical spine.

On VA general medical examination in March 2011, the Veteran's complaints included pain in the lower back and neck which radiated down both legs, left greater than right, and left leg numbness.  He reported "good" bowel and bladder control.  The Veteran denied experiencing any flare-ups of spine disease.  He needed no assistance for walking.  A history of paresthesias in the left leg was noted.  Physical examination showed an antalgic gait, 5/5 muscle strength, no guarding, spasm, tenderness, or ankylosis, negative straight leg raising, 5/5 motor strength, full reflexes, normal muscle tone, and no muscle atrophy.  Range of motion of the cervical spine showed forward flexion to 30 degrees without pain on motion, extension to 40 degrees without pain on motion, right lateral flexion to 30 degrees with pain at 30 degrees, left lateral flexion to 40 degrees with pain from 35-40 degrees, right lateral rotation to 80 degrees without pain on motion, and left lateral rotation to 60 degrees with pain from 55-60 degrees.  Range of motion of the thoracolumbar spine showed forward flexion to 40 degrees with pain at 40 degrees, extension to 15 degrees without pain on motion, right lateral flexion to 22 degrees with pain at 22 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right lateral rotation to 25 degrees without pain, and left lateral rotation to 25 degrees without pain.  There was no loss of range of motion following repetitive testing of both the cervical and thoracolumbar spine "but pains persist."  The diagnoses included status-post lumbar disc surgery L5-S1, lumbar spine disc degeneration and desiccation with multi-level disc bulges per MRI, and a history of bilateral L5-S1 radiculopathy with the only clinical finding an absent ankle jerk, minimal degenerative joint disease of the cervical spine, and L5-S1 radiculopathy, left greater than right.

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in December 2012, the Veteran's complaints included low back pain.  His spine history was noted.  "Every few days the pain seems worse than the other days."  Physical examination of the thoracolumbar spine showed no tenderness to palpation, guarding or muscle spasm that resulted in an abnormal gait, 5/5 muscle strength, no muscle atrophy, absent ankle reflexes bilaterally, absent sensation in the bilateral feet/toes, negative straight leg raising, no radicular pain or other signs or symptoms of radiculopathy, no neurologic abnormalities, and no intervertebral disc syndrome.  The Veteran did not use an assistive device for ambulation.  "He walks with a wide based gait."  Range of motion of the thoracolumbar spine showed forward flexion to 30 degrees with objective evidence of painful motion at 30 degrees, extension to 10 degrees without objective evidence of painful motion, right lateral flexion to 25 degrees with objective evidence of painful motion at 25 degrees, left lateral flexion to 25 degrees with objective evidence of painful motion at 25 degrees, right lateral rotation to 25 degrees without objective evidence of painful motion, and left lateral rotation to 15 degrees with objective evidence of painful motion at 15 degrees.  There was no additional limitation of motion in the thoracolumbar spine following repetitive testing.  The Veteran had functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  There was no arthritis on x-rays.  The diagnosis was disc degeneration and desiccation with multi-level disc bulges.

On VA neck (cervical spine) conditions DBQ in December 2012, the Veteran's complaints included flare-ups of neck pain which occurred twice a week and lasted all day "and occasionally for two days."  His spinal history was noted.  Physical examination of the cervical spine showed tenderness to palpation, no muscle spasm or guarding, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation except for decreased sensation in the left hand, no radiculopathy, no neurologic abnormalities, and no intervertebral disc syndrome.  Range of motion testing of the cervical spine showed forward flexion to 30 degrees, extension to 40 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 45 degrees, all without objective evidence of painful motion.  There was no additional limitation of motion in the cervical spine following repetitive testing.  There was functional impairment of the cervical spine due to less movement than normal and weakened movement.  "Every day pain affects his activities.  Driving aggravates the pain."  X-rays were normal.  The diagnosis was cervical strain.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 20 percent prior to March 23, 2010, and greater than 40 percent thereafter for a service-connected lumbosacral spine disability.  The Board notes initially that, because the record evidence does not indicate that the Veteran has experienced intervertebral disc syndrome at any time during the appeal period, his service-connected lumbosacral spine disability is evaluated under the General Rating Formula.  The Veteran contends that his service-connected lumbosacral spine disability results in constant excruciating or debilitating pain, entitling him to an increased rating.  The record evidence does not support these assertions.  It shows instead that, prior to March 23, 2010, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, complaints of low back pain and forward flexion limited to 50 degrees (as seen on VA examination in November 2008).  That examination demonstrated that, after repetitive range of motion testing, the Veteran's lumbosacral spine pain limited his forward flexion to 50 degrees (i.e., a 20 percent rating under DC 5243).  See 38 C.F.R. § 4.71a, DC 5243.  The evidence does not show that, prior to March 23, 2010,  the Veteran experienced forward flexion to 30 degrees or less or spinal ankylosis (whether favorable or unfavorable) of the thoracolumbar spine or the entire spine (i.e., a 40, 50, or 100 percent rating under DC 5243) such that a disability rating greater than 20 percent is warranted during this time period for the Veteran's service-connected lumbar spine disability.  Id.  The Veteran appears to be compensated appropriately for the level of disability that he experienced during this time period as a result of his service-connected lumbosacral spine disability.  He also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 20 percent prior to March 23, 2010, for this disability.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent prior to March 23, 2010, for a lumbosacral spine disability is not warranted.

The Veteran also is not entitled to a disability rating greater than 40 percent effective March 23, 2010, for his service-connected lumbosacral spine disability.  The record evidence does not indicate that the Veteran experienced ankylosis of the thoracolumbar spine or the entire spine (i.e., a 50 or 100 percent rating under DC 5243) such that a disability rating greater than 40 percent is warranted for this time period.  Id.  The Board acknowledges that VA examination on March 23, 2010, showed worsening symptomatology attributable to the Veteran's service-connected lumbosacral spine disability because forward flexion was limited to 25 degrees.  Although the Veteran reported that he had experienced an incapacitating episode of spine disease from November 26, 2009, until January 14, 2010, the VA examiner concluded that this was not due to any intervertebral disc syndrome.  The Veteran also denied experiencing any flare-ups of spine disease at his March 2011 VA examination.  It appears that the range of motion in the Veteran's thoracolumbar spine had improved to 40 degrees of forward flexion in March 2011; although there was no additional limitation of motion on repetitive testing, pain still was present on range of motion testing.  At his most recent VA examination in December 2012, although he complained about increased lumbosacral spine pain, physical examination showed no tenderness, guarding, or muscle spasm, or intervertebral disc syndrome.  Range of motion of the thoracolumbar spine showed forward flexion limited to 30 degrees with objective evidence of painful motion at 30 degrees and no additional limitation of motion in the thoracolumbar spine following repetitive testing.  The Veteran's limited forward flexion found on VA examination in December 2012 is consistent with the previous range of motion findings on VA examination in March 2010 that supported the assignment of a 40 percent rating under DC 5243.  Id.

The Veteran appears to be compensated appropriately for the level of disability that he has experienced since March 23, 2010, as a result of his service-connected lumbosacral spine disability as the record evidence supported assigning a 40 percent rating as of that date.  He also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for this disability effective March 23, 2010.  In summary, the Board finds that the criteria for a disability rating greater than 40 percent effective March 23, 2010, for the Veteran's service-connected lumbosacral spine disability also are not met.  

The Board next finds that the preponderance of the evidence is against assigning a disability rating greater than 10 percent prior to March 23, 2010, and greater than 20 percent thereafter for a service-connected cervical spine disability.  The Veteran contends that his service-connected cervical spine disability results in constant excruciating or debilitating neck pain, entitling him to an increased rating.  The record evidence does not support these assertions.  It shows instead that, prior to March 23, 2010, the Veteran's service-connected cervical spine disability is manifested by, at worst, complaints of neck pain radiating down the spine, spasm, guarding, and pain with motion of the bilateral cervical sacrospinalis muscles not resulting in an abnormal spinal contour, and an incapacitating episode of spine disease that was not due to intervertebral disc syndrome.  X-rays of the Veteran's cervical spine taken in July 2008 were normal.  Although the Board recognizes that the Veteran's cervical spine was limited to 25 degrees of flexion in July 2008 (i.e., a 20 percent rating under DC 5242), physical examination of the cervical spine also showed that it was midline with a normal lordosis and no segmental pain; thus, the Veteran's limited forward flexion of the cervical spine noted in July 2008 does not appear consistent with other physical examination findings obtained at that time.  It also appears that the Veteran's cervical spine range of motion improved on subsequent VA examination in October 2008, approximately 3 months later, when flexion was to 45 degrees without pain on repetitive motion or additional limitation of motion but with spasm, guarding, and pain with motion of the bilateral cervical sacrospinalis muscles (i.e., a 10 percent rating under DC 5242).  See 38 C.F.R. § 4.71a, DC 5242 (2013).  The cervical spine findings in October 2008 are more consistent with subsequent findings in November 2008 (when cervical spine flexion again was limited to 45 degrees) and throughout the appeal period prior to March 23, 2010.  A VA (fee-basis) radiologist found in November 2008 that the Veteran's cervical spine had been stable since January 2007.  Thus, the Board concludes that the finding of cervical spine flexion to 25 degrees on VA outpatient treatment in July 2008 is less than probative on the issue of whether the Veteran is entitled to a disability rating greater than 10 percent prior to March 23, 2010, for a service-connected cervical spine disability.  

The evidence does not show that, prior to March 23, 2010,  the Veteran experienced forward flexion to 30 degrees or less or spinal ankylosis (whether favorable or unfavorable) of the entire cervical spine or entire spine (i.e., a 20, 30, 40, or 100 percent rating under DC 5242) such that a disability rating greater than 10 percent is warranted during this time period for the Veteran's service-connected cervical spine disability.  Id.  The Veteran appears to be compensated appropriately for the level of disability that he experienced during this time period as a result of his service-connected cervical spine disability.  He also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to a disability rating greater than 10 percent prior to March 23, 2010, for this disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent prior to March 23, 2010, for a cervical spine disability is not warranted.

The Veteran also is not entitled to a disability rating greater than 20 percent effective March 23, 2010, for his service-connected cervical spine disability.  The record evidence does not indicate that the Veteran experienced 15 degrees or less of forward flexion (i.e., a 30 percent rating under DC 5242) or favorable or unfavorable ankylosis of the cervical spine or the entire spine (i.e., a 40 or 100 percent rating under DC 5242) such that a disability rating greater than 20 percent is warranted for this time period.  Id.  The Board acknowledges that VA examination on March 23, 2010, showed worsening symptomatology attributable to the Veteran's service-connected cervical spine disability because forward flexion of the cervical spine was limited to 30 degrees.  These findings were consistent with subsequent findings on VA examination in March 2011 which showed forward flexion of the cervical spine limited to 30 degrees without pain on motion.  The March 2011 VA examiner concluded that there was no loss of range of motion following repetitive testing of the cervical spine "but pains persist."  Forward flexion of the cervical spine again was limited to 30 degrees with no additional limitation of motion following repetitive testing at the Veteran's most recent VA cervical spine (neck) DBQ in December 2012.  The repeated findings of cervical spine forward flexion limited to 30 degrees supported the assignment of a 20 percent rating effective March 23, 2010, for the Veteran's service-connected cervical spine disability.  Id.  

The Veteran appears to be compensated appropriately for the level of disability that he has experienced since March 23, 2010, as a result of his service-connected cervical spine disability as the record evidence supported assigning a 20 percent rating as of that date.  He has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for this disability effective March 23, 2010.  In summary, the Board finds that the criteria for a disability rating greater than 20 percent effective March 23, 2010, for the Veteran's service-connected cervical spine disability are not met.

The Board further finds that consideration of separate disability ratings for associated objective neurologic abnormalities, including bowel or bladder impairment, is not warranted.  See 38 C.F.R. § 4.71a, DC 5243, Note (1) (2013).  The Veteran repeatedly has denied experiencing any neurologic abnormalities, including bowel or bladder impairment, as a result of his service-connected lumbosacral spine disability and his service-connected cervical spine disability throughout the appeal period.  And no such abnormalities have been found on repeated physical examinations of the Veteran conducted during the appeal period.  The Board notes in this regard that service connection is in effect for L4-5 radiculopathy of the left lower extremity associated with his service-connected lumbosacral spine disability, evaluated as 10 percent disabling.  Thus, the Board finds that consideration of additional separate ratings for bowel or bladder impairment associated with the Veteran's service-connected lumbosacral spine disability or his service-connected cervical spine disability is not warranted.

The Board also finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 10 percent for service-connected radiculopathy of the left lower extremity.  The Board recognizes initially that the Veteran has complained consistently of radiating pain down his left lower extremity which he attributed to worsening symptomatology associated with his service-connected radiculopathy of the left lower extremity.  The record evidence does not support these assertions.  It shows instead that, although the Veteran has complained of radiculopathy, these complaints are not supported by EMG findings which have been normal throughout the appeal period.  The evidence does not suggest that the Veteran experiences at least moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520) such that a disability rating greater than 10 percent is warranted for service-connected radiculopathy of the left lower extremity.  See 38 C.F.R. § 4.124a, DC 8520 (2013).  Several of the VA examiners who have seen the Veteran for his radiculopathy complaints during the appeal period have noted that an EMG taken in March 2007 was normal with no evidence of cervical or lumbosacral radiculopathy.  Despite this normal EMG, the Veteran was diagnosed as having left lower extremity radiculopathy following VA examination in November 2008.  Decreased sensation in the left lateral leg and the right lateral foot affecting the sciatic nerve was noted on VA peripheral nerves examination in March 2010.  Following VA spine examination in March 2010, a different VA examiner stated that the Veteran's left leg pain was "suggestive of a radiculopathy but with an abnormal EMG."  This examiner concluded that the Veteran had radiculopathy in the left leg.  Following VA examination in March 2011, the diagnoses included a history of bilateral L5-S1 radiculopathy with the only clinical finding an absent ankle jerk.

The Veteran appears to be compensated appropriately for the level of disability that he has experienced as a result of his service-connected radiculopathy of the left lower extremity throughout the appeal period.  He has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an increased rating for this disability.  In summary, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected radiculopathy of the left lower extremity are not met.

The Board finally finds that consideration of additional staged ratings is not warranted for any of the service-connected disabilities currently on appeal.  As discussed above, the Veteran is compensated appropriately for the level of disability that he experiences due to each of these service-connected disabilities for each of the time periods considered on appeal.  And it appears that higher ratings were assigned to the Veteran's service-connected lumbosacral spine and service-connected cervical spine disabilities because of the worsening symptomatology that he experienced as of the dates that such ratings were assigned.  Thus, consideration of additional staged ratings is not warranted for any of the service-connected disabilities currently on appeal.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected lumbosacral spine disability, his service-connected cervical spine disability, and for his service-connected radiculopathy of the left lower extremity.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral spine disability, his service-connected cervical spine disability, and for his service-connected radiculopathy of the left lower extremity are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities.  This is especially true because the higher 40 percent rating assigned for the Veteran's lumbosacral spine disability effective March 23, 2010, contemplates moderately severe disability.  Similarly, the higher 20 percent rating assigned for the Veteran's service-connected cervical spine disability effective March 23, 2010, contemplates moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran was forced to stop working during the pendency of this appeal due to his service-connected disabilities.  As noted in the Introduction, the Veteran is in receipt of a TDIU effective December 1, 2010, based on the impact of his service-connected disabilities on his employability.  He did not indicate, and the evidence does not show, that he has been hospitalized for treatment of his service-connected lumbosacral spine disability, his service-connected cervical spine disability, or for his service-connected radiculopathy of the left lower extremity at any time during the appeal period.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent prior to March 23, 2010, and greater than 40 percent thereafter, for a lumbosacral spine disability is denied.

Entitlement to a disability rating greater than 10 percent prior to March 23, 2010, and greater than 20 percent thereafter, for a cervical spine disability is denied.

Entitlement to a disability rating greater than 10 percent for L4-5 radiculopathy of the left lower extremity is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


